IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION ONE

In the Matter of the Detention of J.M.            No. 73419-9-1


STATE OF WASHINGTON,

                      Respondent,



J.M.,                                             UNPUBLISHED OPINION

                      Appellant.                  FILED: April 18, 2016


         Verellen, C.J. — J.M. challenges the trial court's 14-day involuntary treatment

order, contending substantial evidence does not support the court's finding that he

suffered from a grave disability. But the State presented evidence that J.M. could not

provide for his essential needs of health and safety and that harmful consequences

would likely follow if involuntary treatment was not ordered. We conclude substantial

evidence supports the trial court's findings, and those findings in turn support its

conclusion.

         Therefore, we affirm.

                                           FACTS


         On March 30, 2015, a designated mental health professional petitioned for J.M.'s

initial detention, and he was detained. Navos Inpatient Services then filed a 14-day

involuntary treatment petition, alleging that J.M. was gravely disabled due to a mental
No. 73419-9-1/2


disorder and, as a result, he "manifests severe deterioration in routine functioning

evidenced by repeated and escalating loss of cognitive or volitional control over his/her

actions and is not receiving such care as is essential for his/her health or safety."1

       Kenneth Schoener, a Program for Assertive Community Treatment team

member, and Dr. Julia Singer, a clinical psychologist, testified at the hearing.

       Schoener testified that he has delivered psychiatric medication to J.M. for several

years, but J.M. had stopped taking his medication a few months ago. As a result, J.M.

has been completely off his medication for at least eight weeks. Schoener testified that

J.M. was usually "a very quiet, easy-going individual; sometimes engaging" when on his

medication. But since J.M. stopped taking his medication, he has been very angry

"about 90% of the time" and unsafe.2 About a week before the hearing, Schoener

observed J.M. walk diagonally across a busy intersection into oncoming traffic.

       Schoener also testified that J.M. exhibited "angry, threatening behavior" since

being off his medication.3 Schoener observed J.M. acting aggressively toward other

residents at the complex. For example, he would knock on other residents' doors and

as soon as someone opened their door, he would "push[] his way in, and take[]

whatever he want[ed]."4 J.M. was also aggressive towards Schoener.

       Dr. Singer testified that J.M. suffers from schizoaffective disorder, causing

substantial adverse effects on his cognitive and volitional functions. Dr. Singer testified

that "the symptoms he presents with, currently, include . . . significant mood problems:


       1 Clerk's Papers (CP) at 22.
       2RP(Apr. 3, 2015) at 7.
       3 Jd, at 9.
       4 Id. at 10.
No. 73419-9-1/3


he is irritable, he is angry, he becomes agitated rather easily. He has a very intense

affect. [H]e is clearly internally preoccupied at times, appearing to respond to internal

stimuli. And his judgment and impulse control are impaired."5

       Dr. Singer confirmed that J.M. was off his medication. She also testified that J.M.

had "made it abundantly clear to all of us he has no intention of taking medications."6

Dr. Singer indicated that when on his medication, J.M. was "more cooperative,

sometimes engaging, pleasant, [and] quiet."7 Since J.M. stopped taking his medication,

Dr. Singer has "seen him go from reasonably calm and pleasant... on one contact; to

being very angry, on another, a day later."8

       Based on Dr. Singer's brief evaluation of J.M. that morning and Schoener's

testimony at the hearing, Dr. Singer concluded that there had not been "any significant

progress" in stabilizing J.M.9 When asked what "harmful consequences" she foresaw if

J.M. were not committed, Dr. Singer said "he will not take medications, and will continue

to . . . deteriorate, continue to be aggressive, continue to do things like walking into

traffic diagonally, across a busy intersection, without looking at anybody. .. . [H]e will be

at risk of harm to himself."10




       5]d    at 23.

       6id    at 31.

       7ld at 27.
       8id    at 25.

       9 Id
       10 Id . at 30.
No. 73419-9-1/4


       Dr. Singer concluded that J.M. was gravely disabled and that he showed severe

deterioration in routine functioning evidenced by repeated and escalating loss of

cognitive and volitional control over his actions. Therefore, outside a hospital setting, he

would not receive the care essential to his health and safety. She recommended that

J.M. be committed for up to 14, adding that a less restrictive alternative would not meet

his needs.


       The trial court granted the commitment petition, finding J.M. gravely disabled

under RCW 71.05.020(17)(b).

       J.M. appeals.

                                         ANALYSIS

       The sole issue on appeal is whether the State presented substantial evidence to

prove that J.M. was gravely disabled.11 Our review is limited to determining whether

substantial evidence supports the trial court's findings of fact and if those findings in turn

support the court's conclusion.12 "Substantial evidence is 'evidence in sufficient

quantum to persuade a fair-minded person of the truth of the declared premise.'"13

       Individuals may be involuntarily committed for up to 14 days ifthe State

demonstrates by a preponderance of the evidence that, as a result of a mental disorder,




       11 Although J.M.'s commitment concluded long ago, J.M. contends, and the State
concedes, that his appeal is not moot because an involuntary commitment order may
have collateral consequences on future commitment determinations. See In re Pet, of
M.K.. 168 Wash. App. 621, 625-30, 279 P.3d 897 (2012). Under the circumstances, we
exercise our discretion to decide the appeal on the merits.
       12 In re Pet, of LaBelle. 107 Wash. 2d 196, 209, 728 P.2d 138 (1986).
       13 In re Pet, of A.S., 91 Wash. App. 146, 162, 955 P.2d 836 (1998) (quoting Holland
v. Boeing Co., 90 Wash. 2d 384, 390, 583 P.2d 621 (1978)).
No. 73419-9-1/5


they present a likelihood of serious harm or are gravely disabled.14 "Gravely disabled"

means a person, as a result of a mental disorder, "manifests severe deterioration in

routine functioning evidenced by repeated and escalating loss of cognitive or volitional

control over his or her actions and is not receiving such care as is essential for his or

her health or safety."15 The State had to prove significant loss of cognitive or volitional

control and a factual basis for concluding that J.M. is not receiving or would not receive,

if released, the care essential for his health or safety.16 The "evidence should indicate

the harmful consequences likely to follow if involuntary treatment is not ordered."17

       J.M. argues that care was merely beneficial and not essential to his health or

safety, and that the State failed to demonstrate that harmful consequences were likely

to recur without involuntary treatment.

       The parties do not dispute J.M. suffered from a mental disorder at the time of his
commitment. Substantial evidence in the record here supports that J.M. was gravely

disabled by his disorder. Schoener testified that about a week before the commitment
hearing, he observed J.M. walk diagonally across a busy intersection into oncoming
traffic, "unaware of passing cars."18 Both Schoener and Dr. Singer testified that, when

on his medication, J.M. was cooperative, pleasant, quiet, and at times engaging. But

since J.M. stopped taking his medication two months ago, he had "become increasingly




       14 RCW 71.05.240(3).
       15 RCW 71.05.020(17).
       16 LaBelle, 107 Wash. 2d at 208.
       17 id
       18RP(Apr. 30, 2015) at 7.
No. 73419-9-1/6


aggressive" towards staff and other residents.19 Pr. Singer described J.M.'s behavior as

"deteriorating over time."20 She concluded that if J.M. was not committed, he would

continue to "be at risk of harm to himself."21 Further, Pr. Singer did not believe J.M.

"would be guided, in any meaningful way, by a less restrictive order" at that time.22 She

indicated J.M. was "not stable enough to be guided by it; nor, is he stable to maintain

safety, ifwe try sending him back out."23

       Therefore, we conclude substantial evidence supports the court's findings that

J.M. was not receiving care essential to his health or safety and that harmful

consequences would likely follow if involuntary treatment was not ordered. And those

findings support the court's conclusion that J.M. suffered from a grave disability.

       We affirm the involuntary treatment order.




WE CONCUR:




       &X,T.                                        &2J